DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
			Response to Argument
Applicant's arguments regarding the objections to the drawings and specification, and rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs are persuasive, therefore, the objections to the drawings and specification, and rejections under 35 U.S.C. 112(a) & 112(b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs are withdrawn.  However, the nonstatutory double patenting rejection has been maintained since there’s no terminal disclaimer being filed to overcome such rejection and therefore, the finality of the previous office action has been maintained.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 and 04/08/2022 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Double Patenting
Claims 21, 22, 24, 30, 31, 32, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11 of U.S. Patent No. 9,043,452 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
  	Regarding claim 21, by changing the term “managing” to “implementing” in the preamble, and omitting the features of “performing a set of database join operations”, “a set of high priority tables” and “a set of physical forwarding rules”, claim 1 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 21 of the instant application.
  	Regarding claim 22, by the same reasoning, claim 8 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 22 of the instant application.
  	Regarding claim 24, by changing the term “managing” to “implementing” in the preamble, and omitting the features of “performing a set of database join operations”, and “a set of physical forwarding rules”, claim 1 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 24 of the instant application.
  	Regarding claim 30, by the same reasoning, claim 9 of U.S. Patent No. 9,043,452 B2 is directed to substantially same invention as claim 30 of the instant application.
  	Regarding claims 31, 32, 34 and 40, by the same reasoning applied to claims 1, 8 and 9, and further in view of claim 11, claims 1, 8 and 9 of U.S. Patent No. 9,043,452 B2 are directed to substantially same invention as claims 31, 32, 34 and 40 of the instant application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
Claims 23, 25-29, 33, 35-39 would be allowable if rewritten to overcome the rejection(s) under the ground of nonstatutory double patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465